               Case 1:20-cv-09845-LGS Document 27 Filed 02/17/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
                                                                 :
KJM SECURITIES, INC.,                                            :
                                             Plaintiff,          :     20 Civ. 9845 (LGS)
                                                                 :
                           -against-                             :            ORDER
                                                                 :
AEGEA CAPITAL MANAGEMENT LLC,                                    :
                                                                 :
                                             Defendant.          :
-------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 28, 2021, the Court held an initial pretrial and pre-motion conference,

during which Plaintiff stated that it intended to file an amended complaint with supplemental factual

allegations regarding its claim that Defendant breached the implied covenant of good faith and fair

dealing in connection with the Investment Services Referral Agreement into which Aegea Capital

Management LLC and KJM Securities, Inc. entered on October 4, 2015 (the “Referral Agreement”).

        WHEREAS, on January 28, 2021, the Court issued an Order directing Plaintiff to file any

amended complaint by February 4, 2021, and directing the parties (i) to retain a private mediator and

participate in their first mediation session by March 5, 2021, and (ii) to jointly file a letter apprising the

Court as to the status of mediation and whether Defendant intends to file any motion to dismiss by

March 8, 2021. Dkt. No. 18.

        WHEREAS, on February 4, 2021, Plaintiff filed the First Amended Complaint, which adds an

additional Defendant, Cem A. Karsan, and adds two additional causes of action, an unjust enrichment

claim and a tort claim. Dkt. No. 20.

        WHEREAS, on February 10, 2021, Defendant Aegea Capital Management LLC (“Aegea”)

filed a pre-motion letter seeking “guidance on case management going forward, as well as further

direction concerning the mediation of this case.” Dkt. No. 21.

        WHEREAS, on February 15, 2021, Plaintiff filed a responsive letter (Dkt. No. 25), and on
             Case 1:20-cv-09845-LGS Document 27 Filed 02/17/21 Page 2 of 2


February 16, 2021, Aegea filed a supplemental reply (Dkt. No. 26).

       WHEREAS, pursuant to the Civil Case Management Plan and Scheduling Order, no additional

parties may be joined after February 26, 2021, without leave of the Court. Dkt. No. 19. It is hereby

       ORDERED that, pursuant to the Court’s January 28, 2021, Order the parties (including Mr.

Karsan) shall conduct their first mediation session by March 5, 2021, and by March 8, 2021, shall

jointly file a letter apprising the Court as to the status of mediation and whether Aegea intends to file

any motion to dismiss. It is further

       ORDERED that, by February 19, 2021, Plaintiff shall provide Mr. Karsan’s counsel with

any proposed waiver of summons form.



Dated: February 17, 2021
       New York, New York




                                                     2
